Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Acusphere, Inc.

500 Arsenal Street

Watertown, MA 02472

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.             This Subscription Agreement (this “Agreement”) is made as of the
date set forth below between Acusphere, Inc., a Delaware corporation (the
“Company”), and the Investor.

 

2.             The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 5,772,004 units (the “Units”), each
consisting of (i) one share (the “Share,” collectively the “Shares”) of its
Common Stock, par value $0.01 per share (the “Common Stock”) and (ii) one
warrant (the “Warrant,” collectively the “Warrants”) to purchase 0.3 Shares of
Common Stock (and the fraction amount being the “Warrant Ratio”), in
substantially the form attached hereto as Exhibit A, subject to adjustment by
the Company’s Board of Directors, or a committee thereof, for a purchase price
of $6.9675 per Unit (the “Purchase Price”), reflecting a price of $6.93 per
Share and $0.0375 per Warrant.  The Shares issuable upon the exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Units, the Shares and the Warrants, are referred to herein as the “Securities.”

 

3.             The offering and sale of the Units (the “Offering”) are being
made pursuant to (1) an effective Registration Statement on Form S-3 (including
the Prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended),
that have or will be filed with the Commission and delivered to the Investor on
or prior to the date hereof and (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Securities and terms of the
Offering that will be filed with the Commission and delivered to the Investor
along with the Company’s counterpart to this Agreement.

 

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Units set forth below for the aggregate purchase price set forth below.  The
Units shall be purchased pursuant to the Terms and Conditions for Purchase of
Units attached hereto as Annex I and incorporated herein by this reference as if
fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

 

5.             The manner of settlement of the Shares included in the Units
purchased by the Investor shall be determined by such Investor as follows (check
one):

 

o             A.    Delivery by electronic book-entry at The Depository Trust
Company (“DTC”), registered in the Investor’s name and address as set forth
below, and released by American Stock Transfer & Trust Company, the Company’s
transfer agent (the “Transfer Agent”), to the Investor at the Closing.  NO LATER
THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR
AND THE COMPANY, THE INVESTOR SHALL:

 

(I)    DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A

 

--------------------------------------------------------------------------------


 

DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

(II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Acusphere, Inc.
Account Number: 76-274024

 

– OR –

 

o             B.    Delivery versus payment (“DVP”) through DTC (i.e., the
Company shall deliver Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent to the Investor at the
Closing directly to the account(s) at Cowen & Co., LLC identified by the
Investor and simultaneously therewith payment shall be made from such account(s)
to the Company through DTC).  NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

(I)    NOTIFY COWEN & CO., LLC OF THE ACCOUNT OR ACCOUNTS AT COWEN & CO., LLC TO
BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

(II)   CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT COWEN & CO., LLC TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

 

6.             The executed Warrant shall be delivered in accordance with the
terms thereof.

 

7.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a NASD member or an Associated Person (as such term is defined
under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors (as identified
in a public filing made with the Commission) of which the Investor is a part in
connection with the Offering of the Units, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.  Exceptions:

 

2

--------------------------------------------------------------------------------


 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

8.             The Investor represents that it has received the final Base
Prospectus, dated April 5, 2005, which is a part of the Company’s Registration
Statement, and any free writing prospectus, prior to or in connection with the
receipt of this Agreement (collectively, the “Disclosure Package”) and the
Prospectus Supplement along with the Company’s counterpart to this Agreement .

 

9.             No offer by the Investor to buy Units will be accepted and no
part of the Purchase Price will be delivered to the Company until the Company
has accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or a Placement Agent on behalf of the Company)
sending (orally, in writing, or by electronic mail) notice of its acceptance of
such offer.  An indication of interest will involve no obligation or commitment
of any kind until this Agreement is accepted and countersigned by or on behalf
of the Company.

 

3

--------------------------------------------------------------------------------


 

Number of Units:           

Purchase Price Per Unit: $     

Aggregate Purchase Price: $    

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

Dated as of:  April    , 2006

 

 

 

 

 

 

 

 

INVESTOR

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted

this      day of April, 2006:

 

ACUSPHERE, INC.

 

By:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

 

1.             Authorization and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units,
which consist of the Shares and the Warrants.

 

2.             Agreement to Sell and Purchase the Units; Placement Agent.

 

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3          Investor acknowledges that the Company intends to pay Cowen & Co.,
LLC (the “Placement Agent”) a fee (the “Placement Fee”) in respect of the sale
of Units to the Investor.

 

2.4          The Company has entered into a Placement Agent Agreement, dated
April [     ], 2006 (the “Placement Agreement”) with the Placement Agent that
contains certain representations, warranties, covenants, agreements and
indemnities of the Company that may be relied upon by the Investor, which shall
be a third party beneficiary thereof.  A copy of the Placement Agreement is
available upon request.

 

3.             Closings and Delivery of the Units and Funds.

 

3.1          Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares (and Units) set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, (b) the Company shall cause to be delivered to the
Investor a Warrant to purchase a number of whole Warrant Shares determined by
multiplying the number of Shares (and Units) set forth on the signature page by
the Warrant Ratio and rounding down to the nearest whole number, and (c) the
aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.

 

3.2          (a)           Conditions to the Company’s Obligations.  The
Company’s obligation to issue and sell the Units to the Investor shall be
subject to: (a) the receipt by the Company of the purchase price for the Units
being purchased hereunder as set forth on the Signature Page and (b) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent

 

5

--------------------------------------------------------------------------------


 

shall not have: (a) terminated the Placement Agreement pursuant to the terms
thereof or (b) determined that the conditions to the closing in the Placement
Agreement have not been satisfied.  The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Units
that they have agreed to purchase from the Company.

 

3.3          Delivery of Funds.

 

(a)           Delivery by Electronic Book-Entry at The Depository Trust
Company.  If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the Units being purchased by the Investor to the following
account designated by the Company and the Placement Agent pursuant to the terms
of that certain Escrow Agreement (the “Escrow Agreement”) dated as of April
[     ], 2006, by and among the Company, the Placement Agent and Brown Raysman
Millstein Felder & Steiner LLP (the “Escrow Agent”):

 

THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Acusphere, Inc.
Account Number: 76-274024

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in Section
3.2(b) hereof.  The Placement Agent shall have no rights in or to any of the
escrowed funds, unless the Placement Agent and the Escrow Agent are notified in
writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee.  The Company and the
Investor agree to indemnify and hold the Escrow Agent harmless from and against
any and all losses, costs, damages, expenses and claims (including, without
limitation, court costs and reasonable attorneys fees) (“Losses”) arising under
this Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent.  Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

Investor shall also furnish to the Placement Agent a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).

 

Investor acknowledges that the Escrow Agent acts as counsel to the Placement
Agent, and shall have the right to continue to represent the Placement Agent, in
any action, proceeding, claim, litigation, dispute, arbitration or negotiation
in connection with the Offering, and Investor hereby consents thereto and waives
any objection to the continued representation of the Placement Agent by the
Escrow Agent in connection therewith based upon the services of the Escrow Agent
under the Escrow Agreement, without waiving any duty or obligation the Escrow
Agent may have to any other person.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Cowen & Co., LLC to be credited with the
Shares

 

6

--------------------------------------------------------------------------------


 

being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Units being purchased by the Investor.

 

3.4          Delivery of Shares.

 

(a)           Delivery by Electronic Book-Entry at The Depository Trust
Company.  If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal at
Custodian (“DWAC”) instructing American Stock Transfer & Trust Company, the
Company’s transfer agent, to credit such account or accounts with the Shares by
means of an electronic book-entry delivery.  Such DWAC shall indicate the
settlement date for the deposit of the Shares, which date shall be provided to
the Investor by the Placement Agent.  Simultaneously with the delivery to the
Company by the Escrow Agent of the funds held in escrow pursuant to Section 3.3
above, the Company shall direct its transfer agent to credit the Investor’s
account or accounts with the Shares pursuant to the information contained in the
DWAC.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Cowen & Co., LLC of the account or accounts at Cowen & Co., LLC to be
credited with the Shares being purchased by such Investor.  On the Closing Date,
the Company shall deliver the Shares to the Investor directly to the account(s)
at Cowen & Co., LLC identified by Investor and simultaneously therewith payment
shall be made from such account(s) to the Company through DTC.

 

4.             Representations, Warranties and Covenants of the Investor.

 

4.1          The Investor represents and warrants to, and covenants with, the
Company that (a) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Units, (b) the Investor has answered all questions on the Signature
Page and the Investor Questionnaire for use in preparation of the Prospectus
Supplement and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date and (c) the Investor, in
connection with its decision to purchase the number of Units set forth on the
Signature Page, is relying only upon the Disclosure Package, the documents
incorporated by reference therein and the representations and warranties of the
Company contained herein.

 

4.2          The Investor acknowledges, represents and agrees that no action has
been or will be taken in any jurisdiction outside the United States by the
Company or any Placement Agent that would permit an offering of the Units, or
possession or distribution of offering materials in connection with the issue of
the Securities in any jurisdiction outside the United States where action for
that purpose is required.  Each Investor outside the United States will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers the Securities or has in its possession
or distributes any offering material, in all cases at its own expense.  The
Placement Agent is not authorized to make and has not made any representation or
use of any information in connection with the issue, placement, purchase and
sale of the Units, except as set forth or incorporated by reference in the Base
Prospectus or the Prospectus Supplement.

 

4.3          The Investor further represents and warrants to, and covenants
with, the Company that (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and

 

7

--------------------------------------------------------------------------------


 

performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

 

4.4          The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice. 
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units.

 

4.5          Each Investor represents, warrants and agrees that, since the date
on which the Placement Agent first contacted such Investor about the Offering,
it has not engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities).  Each Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales), except
for transactions entered into on behalf of the Investor by third-party managers
exercising investment discretion on behalf of the Investor, prior to the time
that the transactions contemplated by this Agreement are publicly disclosed. 
Each Investor agrees that it will not use any of the Units acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws.  For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

 

5.             Survival of Representations, Warranties and Agreements. 
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and the Investor herein will survive the execution of this
Agreement, the delivery to the Investor of the Units being purchased and the
payment therefor.

 

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

 

(a)           if to the Company, to:

 

Acusphere, Inc.

500 Arsenal Street

Watertown, MA 02472

Attention: John F. Thero

Facsimile: (617) 926-3605

 

8

--------------------------------------------------------------------------------


 

with copies to:

 

Goodwin Procter, LLP

53 State Street

Boston, MA 02109

Attention: Lawrence S. Wittenberg, Esq.

Facsimile: (617) 523-1231

 

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.

 

7.             Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

10.          Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement.

 

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement, together
with the Prospectus Supplement, shall constitute written confirmation of the
Company’s sale of Units to such Investor.

 

13.          Press Release.  The Company and the Investor agree that the Company
shall issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof.

 

14.          Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACUSPHERE, INC.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 

 

 

 

2.

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

3.

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

4.

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 

 

5.

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

 

 

6.

DTC Participant Number:

 

 

 

 

7.

Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

8.

Account Number at DTC Participant being credited with the Shares:

 

 

--------------------------------------------------------------------------------